Citation Nr: 9905175	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-09 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to May 
1953.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1993.

2.  According to the certificate of death, the immediate 
cause of the veteran's death was respiratory failure, due to, 
or as a consequence of, lung cancer.

3.  At the time of death, service connection was in effect 
for duodenal ulcer disease, evaluated as 10 percent disabling 
from September 11, 1960.

4.  The veteran did not die as a result of a service-
connected disability.

5.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

6.  At the time of his death, the veteran did not have a 
total disability deemed permanent in nature resulting from a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1310, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.312 (1998).

2.  As to the issue of entitlement to Dependents' Educational 
Assistance benefits pursuant to the provisions of 38 U.S.C. 
Chapter 35, the appellant has not submitted a claim which has 
legal merit.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records in this case are negative for 
history, complaints, or abnormal findings indicative of the 
presence of lung cancer, or any other malignancy.

In October 1953, a Department of Veterans Affairs (VA) 
general medical examination was accomplished.  An evaluation 
of the veteran's respiratory system conducted at that time 
was within normal limits, and no pertinent diagnosis was 
noted.

On VA radiographic examination conducted in January 1973, it 
was noted that, when compared with a similar study of October 
1968, there had been "no significant interval change" in the 
veteran's chest.  The lung fields were generally hyperlucent 
in appearance, and there was no evidence of any active 
pulmonary parenchymal disease.  The clinical impression was 
"stable chest."

On subsequent VA compensation examination in April 1977, the 
veteran complained of a "hurting" in his right lung, which 
had recurred intermittently for about the past year.  
According to the veteran, this pain was spontaneous in onset, 
and associated with shortness of breath.  At the time of 
evaluation, the veteran stated that he smoked approximately 
one pack (of cigarettes) per day, and experienced an 
intermittent mild cough, which was usually nonproductive.  
Additionally noted was that a previous chest X-ray in 
November 1976 had been unremarkable.  According to the 
veteran, pulmonary function tests conducted in early January 
1977 were likewise within normal limits.

On physical examination, the veteran's lungs were clear to 
auscultation and percussion.  His abdomen was flat, and bowel 
sounds were normal and active.  No masses or tenderness were 
evident on palpation, and the liver, kidney, and spleen were 
not palpable.  The pertinent clinical impression was "no 
respiratory disease found."

In October 1982, a VA upper gastrointestinal series was 
accomplished.  The veteran's stomach appeared normal, and, 
while there was scarring and deformity of the duodenal bulb 
similar to that previously seen in August 1977, there was no 
evidence of any active ulcer disease.  The clinical 
impression was of deformity of the duodenal bulb, unchanged 
from August 1977, with no evidence of active ulcer disease.

In May 1984, the veteran was hospitalized at a VA medical 
facility following his presentation with bilateral inguinal 
hernias.  At the time of admission, the veteran gave a 
history of a mass in his right groin, which had been present 
for 6 to 7 months.

On physical examination, the veteran's neck was supple 
without masses, and his lungs were clear.  His abdomen was 
benign, and his stools guaiac-negative.  Radiographic 
examination of the veteran's chest conducted at the time of 
admission showed a 2- to 4-centimeter noncalcified right 
upper lobe nodule which had not been present on previous 
radiographic examination in January 1983.

During the veteran's hospitalization, he underwent 
computerized axial tomography (CAT) of his chest and abdomen 
for the purpose of further evaluating the previously-noted 
lung nodule.  This evaluation revealed the presence of a 
solitary nodule in the veteran's right upper lobe, which did 
not appear to contain significant calcium.  Additionally 
noted was a mass in the right peritracheal region.  Morning 
sputums for cytology were obtained, which revealed the 
presence of small cell cancer, subsequently confirmed by 
pathologic examination.  The veteran received his first 
course of chemotherapy in mid-May 1984.  The pertinent 
diagnosis noted at the time of discharge was small cell 
cancer of the lung with probable metastasis.

During the course of a subsequent VA hospitalization in 
September 1984, it was noted that the veteran's past history 
was significant for duodenal ulcers, which had been 
"medically treated," with "no new formations."

A VA upper gastrointestinal series conducted in December 1990 
revealed findings consistent with a benign gastric ulcer.

On VA radiographic examination of the chest conducted in 
August 1991, the veteran's lungs were mildly hyperinflated, 
but clear.  The remainder of the cardiomediastinal silhouette 
and pulmonary vasculature, as well as the bony structures and 
soft tissues, were unremarkable.  The clinical impression was 
of no evidence of acute disease or interval change.

On subsequent VA radiographic examination of the chest 
conducted in November 1991, the cardiomediastinal silhouette 
was unchanged and unremarkable.  The veteran's lungs appeared 
free of acute infiltrates or effusions, and there was no 
evidence of either recurrent or metastatic cancer.  The 
clinical impression was of no active chest disease.

A VA upper gastrointestinal series conducted in March 1992 
was consistent with a scar in the lesser curvature of the 
veteran's stomach from a previous ulcer crater, as well as an 
old scarring deformity of the duodenal bulb, but no evidence 
of active ulcer disease.

In November 1993, the veteran was hospitalized at a VA 
medical facility with complaints of left arm swelling of two 
weeks' duration, which had intensified over the past 2 or 3 
days.  At the time of admission, the veteran denied any pain, 
though there was increased shortness of breath, as well as a 
"plus or minus" slight cough with increasing clear sputum 
production.

On physical examination, there was a left-sided chest wall 
edema, accompanied by increased and symmetrical breath 
sounds.  Some crackles were evident, though there was no 
evidence of any wheezing, and no obvious venous distention of 
the chest walls.  The veteran's abdomen was soft and 
nontender, with normoactive bowel sounds, and no 
hepatosplenomegaly.  At the time of examination, the veteran 
displayed left upper extremity swelling extending from his 
hand to the left chest wall.  The right upper extremity was 
within normal limits.

Computerized axial tomography of the veteran's neck, chest, 
and abdomen conducted in mid-November 1993 showed findings 
consistent with the progression of metastatic disease, 
including increased size of an anterior mediastinal mass most 
probably representing adenopathy, and possibly involving the 
anterior chest wall.  Clinical findings were suggestive of 
involvement of the manubrium and sternum; bilateral pleural 
effusions, which had increased significantly in size; a right 
upper lobe mass, without significant change; probable 
posterior chain adenopathy in the neck; a history of SVC 
construction with collateral venous drainage; interval 
development of periaortic adenopathy at the level of the 
renal arteries; mild increasing size of a right hepatic mass, 
most probably metastasis; and bibasilar consolidations 
consistent with compressive atelectasis due to overlying 
pleural effusions.

On the 20th of December, the veteran was designated "DNR."  
Thoracic surgery was consulted, but felt that he was not a 
surgical candidate.  The veteran's respiratory status 
subsequently deteriorated, and at 7:45pm, he was pronounced 
dead.  The discharge diagnosis was death secondary to 
metastatic carcinoma.

The veteran's certificate of death indicated that he died on 
November [redacted], 1993.  The immediate cause of the veteran's 
death was respiratory failure, due to, or as a consequence 
of, lung cancer.

In September 1997, the veteran's file was referred to a VA 
gastrointestinal examiner in order that he might "provide a 
medical opinion as to whether (the veteran's) service-
connected duodenal ulcer condition contributed or hastened 
(his) death."  Extensive records were made available for the 
examiner's review.  Following review of these records, it was 
the opinion of the VA gastrointestinal examiner that the 
veteran's duodenal ulcer disease, which had been diagnosed 
shortly after his separation from military service, was not 
the cause of, nor "contributory towards," his death.  Rather, 
the veteran's death was attributable to respiratory failure 
secondary to lung cancer.  According to the VA examiner, the 
veteran's "many years of heavy cigarette smoking" were 
"probably the most significant contributory factor" in his 
death from lung cancer.


Analysis.

The appellant (the widow of the veteran) seeks entitlement to 
service connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the veteran's fatal lung 
cancer had its origin during his period of active military 
service.  In the alternative, it is argued that the veteran's 
service-connected ulcer disease played a significant role in 
either causing or accelerating his death from lung cancer.

In that regard, the threshold question which must be resolved 
is whether the appellant's claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim, which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that the veteran's death is in some way the result of service 
or of service-connected disability is not sufficient; the 
appellant must submit evidence in support of her claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and a 
malignant tumor, such as lung cancer, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Finally, service 
connection may be granted for disability which is proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (1998).

In order to establish service connection or the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.312 (1998).  There are primary 
causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, of itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(1998).

The veteran in this case served on active duty from January 
1949 to May 1953.  He died on November [redacted], 1993.  The 
immediate cause of the veteran's death was respiratory 
failure, due to, or as a consequence of, lung cancer.  At the 
time of his death, service connection was in effect only for 
duodenal ulcer disease, evaluated as 10 percent disabling 
from September 11, 1960.  

As noted above, the appellant has argued that, while in 
service, there were present various manifestations of the 
veteran's eventually fatal lung cancer.  However, a review of 
service medical records yields no evidence whatsoever of lung 
cancer, or, for that matter, of any other malignant tumor.  
The earliest clinical indication of the presence of the small 
cell cancer of the lung which eventually led to the veteran's 
death is revealed by VA records of hospitalization dated in 
May 1984, more than 30 years following the veteran's 
discharge from service.  Under such circumstances, the Board 
is compelled to conclude that there exists no identifiable 
nexus between the veteran's fatal lung cancer, and any 
incident or incidents of his period of active military 
service.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Turning to the second prong of the appellant's argument, that 
is, that which is attempting to link the veteran's fatal lung 
cancer with his service-connected ulcer disease, the Board 
notes that, as late as October 1982, less than two years 
prior to the discovery of the veteran's lung cancer, an upper 
gastrointestinal series revealed no evidence of active ulcer 
disease.  Moreover, during a period of VA hospitalization in 
September 1984, the veteran's ulcers were described as 
"medically treated," with "no new formations."  On subsequent 
VA gastrointestinal series in March 1992, there was noted a 
scar in the lesser curvature of the veteran's stomach, as 
well as an old scarring deformity of the duodenal bulb.  
However, active ulcer disease was, once again, absent.

The Board observes that, following an in-depth review of the 
veteran's file in September 1997, a VA gastrointestinal 
examiner opined that the veteran's service-connected duodenal 
ulcer disease was neither the cause of, nor a contributor to, 
his death from lung cancer.  Rather, the weight of the 
evidence was to the effect that the veteran's "heavy 
cigarette smoking" was probably the most important factor in 
the lung cancer which ultimately led to his demise.

As noted above, in order to establish service connection or 
the cause of the veteran's death, it must be demonstrated 
that a service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.  In 
the present case, no competent evidence has been submitted 
demonstrating that the lung cancer which led to the veteran's 
fatal respiratory failure was in any way the result of some 
incident or incidents of his period of active military 
service, or of his service-connected ulcer disease.  The 
veteran's spouse, as a lay person, is not competent to 
provide evidence of medical causation, inasmuch as she is not 
trained in the field of medicine.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Under such circumstances, and following a full 
review of the pertinent evidence of record, the Board is of 
the opinion that the appellant's claim is not well grounded, 
and must therefore be denied.

Turning to the issue of entitlement to Dependents' 
Educational Assistance pursuant to the provisions of 38 
U.S.C. Chapter 35, the Board notes that a child or surviving 
spouse of the veteran will have basic eligibility for such 
benefits where the veteran was discharged under other than 
dishonorable conditions, and had a permanent and total 
service-connected disability in existence at the date of his 
death; or where the veteran died as a result of a service-
connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.807(a) (1998).

As indicated above, at the time of the veteran's death, 
service connection was in effect only for duodenal ulcer 
disease, evaluated as 10 percent disabling.  That 10 percent 
evaluation had been in effect from September 11, 1960, a 
period in excess of 30 years.  At the time of the veteran's 
death in November 1993, his service-connected duodenal ulcer 
disease was essentially asymptomatic.  Moreover, the 
appellant has failed to show that the cause of the veteran's 
death, lung cancer, was in any way etiologically related to 
the veteran's service-connected duodenal ulcer disease, or to 
any incident or incidents of his period of active service.  
Absent such evidence, the Board finds that the appellant's 
claim for entitlement to Dependents' Educational Assistance 
benefits is without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

In reaching the above determinations, the Board has given due 
consideration to the appellant's testimony given at the time 
of an RO hearing in March 1997, and at a subsequent hearing 
before a Member of the Board in August 1997.  Such testimony, 
while informative, is regrettably not probative when taken in 
conjunction with the entire objective medical evidence 
presently on file.  The Board does not doubt the sincerity of 
the appellant's statements.  Those statements, however, in 
and of themselves, do not provide a persuasive basis for a 
grant of the benefits sought in light of the evidence as a 
whole.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance benefits pursuant to the 
provisions of 38 U.S.C. Chapter 35 are denied.



		
	Richard B. Standefer
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

